04/16/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0121



                                 No. DA 19-0121


CITY OF WHITEFISH,

             Plaintiff and Appellee,

      v.

WILLIAM PURDY KLINK III,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 26, 2020, within which to prepare, serve, and file the

State’s response.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 16 2020